Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 14, 2018

                                            No. 04-18-00381-CR

                            IN RE RICHARD BRUCE DEBENEDETTO

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

         On June 8, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on June 14, 2018.




                                                             _________________________________
                                                             Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2018.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court



1
  This proceeding arises out of Cause No. A1481-1; A1482-1: A1483-1; A1484-1; A1485-1; A1486-1, styled The
State of Texas v. Richard Bruce Debenedetto, pending in the 216th Judicial District Court, Kerr County, Texas, the
Honorable N. Keith Williams presiding.